Turnee, J.
1. There was, in this case, not even a substantial compliance with the requirement of the Civil Code, §4116, to tbe effect that when suit is instituted in a justice’s court to enforce the collection of an open account, there must be attached to the summons, at the time the same is issued, a copy of the account sued on. On the contrary, the exhibit attached to the summons was in no sense a bill of particulars, nor did it furnish to the defendants reasonable notice as to the character of the plaintiff’s demand. Since the pas- . sage of the act of September 21, 1881, the provisions of which are now embodied in the section of the code just cited, “ the plaintiff in an action in a justice’s court must set forth, with some degree of certainty, his cause of action.” Powell v. Alford, 118 Ga. 979.
2. The court below should, on certiorari, have corrected the error committed by the magistrate in overruling the motion of the defendants to dismiss the plaintiff’s action for non-compliance with the statutory requirement above mentioned.

Judgment reversed.


All the Justices concur, except Simmons, G. J., absent.